DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2021 has been entered.
Amended claims 2, 6-7, 9-10, 12-16, 19-21, 26-28, 39-40 and new claims 41-43 are pending in the present application.
Applicant elected previously without traverse of Group II, which is drawn to a method for fermentative production of a covalently closed recombinant DNA molecule.
Applicant further elected the following species: (a) a plasmid; (b) a pUC origin; (c) an antibiotic resistance gene; and (d) SEQ ID NO: 5.
The species of replication origin derived from ColE1 plasmid was rejoined and examined together previously with the elected replication origin derived from a pUC plasmid.
Claim 15 was withdrawn previously from further consideration because it is directed to a non-elected species.
Therefore, amended claims 2, 6-7, 9-10, 12-14, 16, 19-21, 26-28 and 39-43 are examined on the merits herein with the above elected and rejoined species.
Response to Amendment
The rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for Lack of Written Description was withdrawn upon further consideration and in light of currently amended independent claim 26.

Claim Objections
Claim 26 is objected to because of the lack of the term “and” between step (a) and step (b) in the claimed method.  Additionally, claim 26 is also objected due to the lack of a comma between the terms “replication” and “wherein” on line 8 of step (a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


New claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new ground of rejection.
In new claim 43, it is unclear what is encompassed by the limitation “the insert comprises at least two homopolymeric regions of poly(A) sequence”.  This is because claim 26 from which claim 43 is dependent upon recites the limitation “wherein the 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 43 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This is because new claim 43 recites the limitation “wherein the insert comprises at least two homopolymeric regions of poly(A) sequence” which encompasses poly(A) sequence comprised of any number of adenosine nucleotides; and yet independent claim 26 from which claim 43 is dependent upon already recites specifically “at least one poly(A) sequence of about 20 to about 400 adenosine nucleotides”.  Therefore, the scope of new claim 43 is outside the scope of independent claim 26.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Amended claims 2, 6-7, 9-10, 13-14, 19-21, 26-27, 39-41 and 43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zibert et al (J. Virol. 64:2467-2473, 1990) and evidenced by Shyadehi et al (J. Biol. Chem. 271:12445-12450, 1996) and Forss et al (Nucleic Acids Research 12:6587-6601, 1984).  This is a new ground of rejection.
The instant claims are directed to a method for fermentative production of a covalently closed recombinant DNA molecule comprising the steps of: (a) providing an E. coli bacterium comprising the covalently closed recombinant DNA molecule comprising: - a bacterial origin of replication, and - an insert comprising: (i) a RNA polymerase promoter sequence; (ii) an open reading frame (ORF) encoding a polypeptide; and (iii) a homopolymeric region, wherein the homopolymeric region comprises at least one poly(A) sequence of about 20 to about 400 adenosine nucleotides and is located at a distance of at least 500 bp from the bacterial origin of replication, wherein the at least one poly(A) E. coli bacterium of step (a). 
Zibert et al already disclosed construction of YEp51-derived pFMDV-YEP-polyC plasmids containing a full-length cDNA of foot-and-mouth disease virus flanked by a poly(C) of an average length of 50 to 150 nucleotides at the 5’ end and a homopolymeric adenosyl tract of approximately 90 nucleotides at the 3’ end, operably linked to the SP6 promoter in tandem with the GAL10 promoter (RNA polymerase promoters) in the yeast vector YEp51, along with a ColE1 origin (a high copy number origin), an ampicillin resistance gene for replication and selection in E. coli, the autonomous replication portion of the 2 um circle, and the LEU2 marker for growth in Saccharomyces cerevisiae (see at least Abstract; sections titled “Construction of plasmid pFMDV-L” on page 2467; “Construction of plasmids pFMDV-YEP and pFMDV-YEP-polyC” on page 2468; particularly page 2468, left column, last paragraph continues to first paragraph on right column; page 2469, right column, second and third paragraphs; and Figures 1-3).  FIG. 1 depicts nucleotide sequence of the viral 5’ region in plasmid pFMDV-YEP-poly C, while top of FIG. 2 depicts cDNA of the viral genome as shown below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    53
    525
    media_image2.png
    Greyscale

  The poly(A) sequence in the YEp51-derived pFMDV-YEP-polyC is located at a distance at least 500 bp from the ColE1 origin of replication situated between the ampicillin resistance gene and the LEU2 marker gene; and both the SP6 promoter in tandem with the GAL10 promoter along with the ColE1 origin of replication are in the same direction as evidenced at least by Figure 1 showing the YEp51 vector map in the Shyadehi reference (J. Biol. Chem. 271:12445-12450, 1996) below.  Additionally, the full-length cDNA of foot-and-mouth disease virus comprises ORFs encoding viral polypeptides as evidenced by the teachings of Forss et al (Nucleic Acids Rsearch 12:6587-6601, 1984; see at least the Abstract), and it is positioned between the tandem promoters and the polyA sequence.  
Zilbert et al taught that the pFMDV-YEP-polyC plasmids were used to transform yeasts or E. Coli cells (page 2468, right column, last sentence of first paragraph; section titled “Infectious cDNA clone in E. coli” on page 2470).  Zibert et al stated clearly “The use of yeast cells to propagate infectious FMDV cDNA is limited by the fact that there is no simple protocol to purify the 2um replicons, which represent less than 1% of the total

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

cellular DNA.  For future manipulations of the cDNA to study gene functions or construct attenuated strains, it was desirable to have larger amounts of purified cDNA available.  Therefore, we made another attempt to establish an infectious cDNA clone in bacteria and transformed E. coli cells with the same batch of polycytidylated pFMDV-YEP DNA as has been used to transfect yeast cells.  Plasmid DNA was prepared from 20 individual ampicillin-selected clones and transcribed into RNA.  One of these RNAs led to the production of infectious viruses after transfection of BHK-21 cells……It was possible to expand this clone (pFMDV-YEP-polyC) under standard conditions, and the isolated plasmid DNA could also be used to transform other E. Coli cells without complications.  Transfection of BHK-21 cells with RNA transcribed from these second-generation plasmids did not always lead to the production of viruses.  We initially interpreted this fact as a certain instability of the infectious clone.  More careful analysis revealed, however, this result was due to the low relative infectivity of the in vitro-derived RNA of this clone” (page 2470, left column, first two complete paragraphs).  The preparation of polycytidylated pFMDV-YEP plasmid DNA from 20 individual ampicillin-selected clones, as well as expansion of a selected pFMDV-YEP-polyC clone under standard conditions for isolation of plasmid DNA to transform other E. coli cells entail the step (a) of providing an E. coli bacterium comprising a covalently closed circular recombinant DNA molecule having the recited elements, and step (b) of fermenting the E. coli bacterium of the present application.  Zibert et al also determined the differences between the infectious and non-infectious cDNA clones, and analysis of the poly(C) region by DNA sequencing revealed that the infectious cDNA clone contained probably more than 30 cytidyl residues, whereas the homopolymer in non-infectious clones ranged from 17 to 25 nucleotides (section titled “Correlation of poly(C) length and infectivity”).  Zibert et al also stated “The lowest number of nucleotides in the poly(C) tract necessary for infectivity of plasmid-derived RNA was found to be 32 in our experiments.  This number of C residues seems to be crucial in two respect.  On the one hand, it seems to be at the upper limit to be tolerated in a high copy-number plasmid in E. coli.  We do not know why we were unable to establish a correspondingly long C tract in the smaller vector pSP64.  Possibly the large size of the yeast vector construct (17 kb) or the resulting reduced plasmid copy number per cell led to the maintenance of this sequence” (page 2472, first full paragraph).  With respect to claims 39-40, since the preparation method for E. coli cells of Zibert et al entails the same steps and starting materials as those of the presently claimed method for fermentative production of a covalently closed recombinant DNA molecule, it also inherently possesses the properties recited in dependent claims 39-40.  Moreover, it is noted that the “wherein functional clauses” in claims 39-40 do not add any further structural details for the covalently closed circular recombinant DNA molecule and/or any further step/condition for the fermentative method of claim 26.  With respect to claim 43, the homopolymeric adenosyl tract of approximately 90 nucleotides at the 3’ end of a full-length cDNA of foot-and-mouth disease virus in the pFMDV-YEP-polyC plasmid can be thought at least of as comprised of about 3 contiguous homopolymeric regions of 30-adenosine-nucleotide poly(A) sequence.
	Accordingly, the teachings of Zibert et al meet every limitation of the instant claims.  Therefore, the reference anticipates the instant claims.

Response to Argument
Applicant’s argument related to the above new ground of rejection in the Amendment filed on 09/22/2021 (pages 7-8) have been fully considered, but they are respectfully not found persuasive for the reason discussed below. 
Applicant argued basically that the Zibert reference does not disclose a fermentative method using an expression cassette with a homopolymeric poly(A) sequence that is located at a distance of at least 500bp from a bacterial origin of 
Zibert et al disclosed the YEp51-derived pFMDV-YEP-polyC plasmid containing a full-length cDNA of foot-and-mouth disease virus flanked by a poly(C) of an average length of 50 to 150 nucleotides at the 5’ end and a homopolymeric adenosyl tract of approximately 90 nucleotides at the 3’ end, operably linked to the SP6 promoter in tandem with the GAL10 promoter (RNA polymerase promoters) in the yeast vector YEp51, along with a ColE1 origin (a high copy number origin), an ampicillin resistance gene for replication and selection in E. coli, the autonomous replication portion of the 2 um circle, and the LEU2 marker for growth in Saccharomyces cerevisiae (see at least Abstract; sections titled “Construction of plasmid pFMDV-L” on page 2467; “Construction of plasmids pFMDV-YEP and pFMDV-YEP-polyC” on page 2468; particularly page 2468, left column, last paragraph continues to first paragraph on right column; page 2469, right column, second and third paragraphs; and Figures 1-3).  FIG. 1 depicts nucleotide sequence of the viral 5’ region in plasmid pFMDV-YEP-poly C, while top of FIG. 2 depicts cDNA of the viral genome as shown below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    53
    525
    media_image2.png
    Greyscale

  The poly(A) sequence in the YEp51-derived pFMDV-YEP-polyC is located at a distance at least 500 bp from the ColE1 origin of replication situated between the ampicillin resistance gene and the LEU2 marker gene; and both the SP6 promoter in tandem with the GAL10 promoter along with the ColE1 origin of replication are in the same direction as evidenced at least by Figure 1 showing the YEp51 vector map in the Shyadehi reference (J. Biol. Chem. 271:12445-12450, 1996) below.  Additionally, the full-length cDNA of foot-and-mouth disease virus comprises ORFs encoding viral polypeptides as evidenced by the teachings of Forss et al (Nucleic Acids Rsearch 12:6587-6601, 1984; see at least the Abstract), and it is positioned between the tandem promoters and the polyA sequence. 
Accordingly, the pFMDV-YEP-polyC plasmid of Zibert et al contains all elements recited in the DNA molecule used in a fermentative method of the presently claimed invention.  Please refer to the above 102(a)(1) rejection for more details.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, amended claims 2, 6-7, 9-10, 13-14, 19-21, 26-27, 39-41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Zibert et al (J. Virol. 64:2467-2473, 1990) and evidenced by Shyadehi et al (J. Biol. Chem. 271:12445-12450, 1996) and Forss et al (Nucleic Acids Research 12:6587-6601, 1984). 
Zibert et al already disclosed construction of YEp51-derived pFMDV-YEP-polyC plasmids containing a full-length cDNA of foot-and-mouth disease virus flanked by a poly(C) of an average length of 50 to 150 nucleotides at the 5’ end and a homopolymeric adenosyl tract of approximately 90 nucleotides at the 3’ end, operably linked to the SP6 promoter in tandem with the GAL10 promoter (RNA polymerase promoters) in the yeast vector YEp51, along with a ColE1 origin (a high copy number origin), an ampicillin resistance gene for replication and selection in E. coli, the autonomous replication portion of the 2 um circle, and the LEU2 marker for growth in Saccharomyces cerevisiae (see at least Abstract; sections titled “Construction of plasmid pFMDV-L” on page 2467; “Construction of plasmids pFMDV-YEP and pFMDV-YEP-polyC” on page 2468; particularly page 2468, left column, last paragraph continues to first paragraph on right column; page 2469, right column, second and third paragraphs; and Figures 1-3).  FIG. 1 depicts nucleotide sequence of the viral 5’ region in plasmid 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    53
    525
    media_image2.png
    Greyscale

  The poly(A) sequence in the YEp51-derived pFMDV-YEP-polyC is located at a distance at least 500 bp from the ColE1 origin of replication situated between the ampicillin resistance gene and the LEU2 marker gene; and both the SP6 promoter in tandem with the GAL10 promoter along with the ColE1 origin of replication are in the same direction as evidenced at least by Figure 1 showing the YEp51 vector map in the Shyadehi reference (J. Biol. Chem. 271:12445-12450, 1996) below.  Additionally, the full-length cDNA of foot-and-mouth disease virus comprises ORFs encoding viral polypeptides as evidenced by the teachings of Forss et al (Nucleic Acids Rsearch 12:6587-6601, 1984; see at least the Abstract), and it is positioned between the tandem promoters and the polyA sequence.  
Zilbert et al taught that the pFMDV-YEP-polyC plasmids were used to transform yeasts or E. Coli cells (page 2468, right column, last sentence of first paragraph; section titled “Infectious cDNA clone in E. coli” on page 2470).  Zibert et al stated clearly “The use 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

cellular DNA.  For future manipulations of the cDNA to study gene functions or construct attenuated strains, it was desirable to have larger amounts of purified cDNA available.  Therefore, we made another attempt to establish an infectious cDNA clone in bacteria and transformed E. coli cells with the same batch of polycytidylated pFMDV-YEP DNA as has been used to transfect yeast cells.  Plasmid DNA was prepared from 20 individual ampicillin-selected clones and transcribed into RNA.  One of these RNAs led to the production of infectious viruses after transfection of BHK-21 cells……It was possible to expand this clone (pFMDV-YEP-polyC) under standard conditions, and the isolated plasmid DNA could also be used to transform other E. Coli cells without complications.  Transfection of BHK-21 cells with RNA transcribed from these second-generation plasmids did not always lead to the production of viruses.  We initially interpreted this fact as a certain instability of the infectious clone.  More careful analysis revealed, however, this result was due to the low relative infectivity of the in vitro-derived RNA of this clone” (page 2470, left column, first two complete paragraphs).  Zibert et al also determined the differences between the infectious and non-infectious cDNA clones, and analysis of the poly(C) region by DNA sequencing revealed that the infectious cDNA clone contained probably more than 30 cytidyl residues, whereas the homopolymer in non-infectious clones ranged from 17 to 25 nucleotides (section titled “Correlation of poly(C) length and infectivity”).  Zibert et al also stated “The lowest number of nucleotides in the poly(C) tract necessary for infectivity of plasmid-derived RNA was found to be 32 in our experiments.  This number of C residues seems to be crucial in two respect.  On the one hand, it seems to be at the upper limit to be tolerated in a high copy-number plasmid in E. coli.  We do not know why we were unable to establish a correspondingly long C tract in the smaller vector pSP64.  Possibly the large size of the yeast vector construct (17 kb) or the resulting reduced plasmid copy number per cell led to the maintenance of this sequence” (page 2472, first full paragraph).  
	Although Zibert et al did not disclose explicitly a method for fermentative production of a covalently closed recombinant DNA molecule, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application (08/10/2015) that the preparation of polycytidylated pFMDV-YEP plasmid DNA from 20 E. coli cells would entail the step (a) of providing an E. coli bacterium comprising a covalently closed circular recombinant DNA molecule having the recited elements, and step (b) of fermenting the E. coli bacterium of the present application with a reasonable expectation of success.  With respect to claims 39-40, since the preparation method for polycytidylated pFMDV-YEP plasmid DNA from 20 individual ampicillin-selected clones, and/or expansion of a selected pFMDV-YEP-polyC clone under standard conditions for isolation of plasmid DNA to transform other E. coli cells of Zibert et al is indistinguishable from the presently claimed method for fermentative production of a covalently closed recombinant DNA molecule, it would also possess the properties recited in dependent claims 39-40.  Moreover, it is noted that the “wherein functional clauses” in claims 39-40 do not add any further structural details for the covalently closed circular recombinant DNA molecule and/or any further step/condition for the fermentative method of claim 26.   With respect to claim 43, the homopolymeric adenosyl tract of approximately 90 nucleotides at the 3’ end of a full-length cDNA of foot-and-mouth disease virus in the pFMDV-YEP-polyC plasmid can be thought at least of as comprised of about 3 contiguous homopolymeric regions of 30-adenosine-nucleotide poly(A) sequence. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
 
s 12, 28 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Zibert et al (J. Virol. 64:2467-2473, 1990) in view of Williams (US 2010/0184158) and Carnes et al (US 7,943,377).
The teachings of Zibert et al were presented above.  However, Zibert et al did not teach the use of a ccc recombinant DNA molecule (e.g., pFMDV-YEP-polyC plasmid) comprising a primosome assembly site in the heavy strand (PAS-BH) (claim 12), a temperature inducible high copy DNA plasmid in a fed-batch fermentation procedure recited in claim 28, and/or the origin of replication is from a pUC plasmid (claim 42).
Before the effective filing date of the present application, Williams already taught vector modifications that improve production yield of ccc recombinant DNA molecules such as plasmids, including a plasmid with a pUC origin (see at least Abstract; Summary of the Invention; particularly paragraphs [0011]-[0012], [0015], [0060]-[0064], [0067], [0070] and Fig. 2).  Williams taught explicitly that by adding one or more components selected from the group consisting of an SV40 enhancer, PAS-BH region, and PAS into a plasmid vector to improve plasmid yield in shake flask and/or fermentation culture.  Williams stated explicitly “It has been surprisingly found that this PAS-BH site improves plasmid yield in subsequent shake flask and/or fermentation culture” (paragraph [0067]).  
Additionally, Carnes et al also taught improvements in plasmid DNA production technology to ensure economic feasibility of future DNA vaccines and DNA therapeutics, including fed-batch fermentation strategies combining novel growth and induction phase temperature shifts (see at least Abstract; Disclosure of the Invention; Brief Summary of the Invention; issued claims 1-7).  Specifically, Carnes et al disclosed a method of fed-E. Coli cells are grown at a reduced temperature (e.g., around 300C) during the fed-batch phase, during which growth rate is restricted (e.g., preferred growth rate ranges are u=0.05 to 0.3 per hour, preferably u=0.12 per hour via control nutrient feed), followed by a temperature up-shift (e.g., to approximately 36-450C) and continued growth at elevated temperature in order to accumulate plasmid, whereby the temperature shift and restricted growth rate improves yield and purity of plasmids, and wherein the plasmid contains a ColE1-derived replication origin or a pMB1 replication origin containing the pUC G to A mutation (col. 5, first full paragraph; col. 9, lines 53-63).  Carnes et al also defined the term “pUC origin” as pBR322-derived origin, with G to A transition that increases copy number at elevated temperature (col. 7, lines 21-22). 
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the teachings of Zibert et al by also incorporating at least the PAS-BH region and/or an SV40 enhancer into the pFMDV-YEP-polyC plasmid vector to improve plasmid yield in a fermentation culture and/or utilizing a fed-batch fermentation procedure of Carnes et al to further improve yield and purity of the pFMDV-YEP-polyC plasmid vector with a ColE1-derived replication origin or a pUC origin of replication, in light of the teachings of Williams and Carnes et al as presented above.
An ordinary skilled artisan would have been motivated to further carry out the above modifications because Williams taught explicitly that by adding one or more components selected from the group consisting of an SV40 enhancer, PAS-BH region, and PAS into a plasmid vector, including a plasmid vector with a pUC origin, to improve plasmid yield in shake flask and/or fermentation culture; while Carnes et al disclosed successfully a method of fed-batch fermentation in which plasmid-containing E. Coli cells are grown at a reduced temperature (e.g., around 300C) during the fed-batch phase, during which growth rate is restricted (e.g., preferred growth rate ranges are u=0.05 to 0.3 per hour, preferably u=0.12 per hour via control nutrient feed), followed by a temperature up-shift (e.g., to approximately 36-450C) and continued growth at elevated temperature in order to accumulate plasmid, whereby the temperature shift and restricted growth rate improves yield and purity of plasmids, and wherein the plasmid contains a ColE1-derived replication origin or a pMB1 replication origin containing the pUC G to A mutation.  
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Zibert et al, Williams and Carnes et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Argument
Applicant’s argument related-in-part to the above new ground of rejections in the Amendment filed on 08/30/2021 (pages 7-8) have been fully considered, but they are respectfully not found persuasive for the reason discussed below. 
Applicant argued basically that the Zibert reference does not disclose a fermentative method using an expression cassette with a homopolymeric poly(A) sequence that is located at a distance of at least 500bp from a bacterial origin of E. Coli fermentation was significantly increased (e.g., see Table 1 where plasmids P1140-AF2 and P1140-K2 both including a replication origin in the same orientation as the homopolymeric sequence); and this robust yield enhancement could not have been predicted.  
First, the pFMDV-YEP-polyC plasmid of Zibert et al contains all elements recited in the DNA molecule used in a fermentative method of the presently claimed invention.  Please refer to the above 103 rejection for more details.
Second, with respect to any robust and surprising yields for plasmids P1140-AF2 and P1140-K2 they must be commensurate with the scope of the claims.  The claims under rejection are not necessarily limited to a method for fermentative production of plasmids P1140-AF2 and P1140-K2 in an E. Coli bacterium.
Third, Williams and Carnes were cited to supplement the teachings of Zilbert, primarily for the limitations recited in dependent claims 12, 28 and 42.


Amended claims 6-7, 9-10, 13-14, 19, 26-27, 39-40 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Kay et al (US 9,347,073) in view of Preiss et This is a modified rejection.
Kay et al disclosed at least a mini-intronic plasmid (MIP) vector comprising an intronic cassette that comprises plasmid elements (e.g., an origin of replication and a selectable marker for selection of the plasmid in bacteria) and one or more expression cassettes, that provides a persistent, high level of expression of a transgene of interest in mammalian cells for many applications (see at least Abstract; Summary of the Invention; particularly col. 9, line 4 continues to line 23 on col. 12; Example 1; Fig. 1).  Kay et al also taught that a structural transgene is generally within about 100 to 1000 bp (col. 10, lines 42-53); expression cassettes may also contain sequences necessary for the termination of transcription and for stabilizing the mRNA, such as nucleotide segments transcribed as polyadenylated fragments in the untranslated portion of the mRNA encoding the transgene of interest (col. 11, lines 13-20); and the intronic cassette may be located in any configuration relative to the transgene such as located upstream or 5’ of the transgene (e.g., between the promoter and the initiation codon for the transgene) or located within the transgene (e.g., flanked by two exons of a transgene), or located downstream of a transgene (col. 11, lines 21-45).  Various promoters may be used such as the RSV promoter, the CMV IE1 promoter, the SV40 promoter, as well as the GAPDH promoter and the actin promoter which are RNA polymerase promoters (col. 6, lines 36-59).  Kay et al also disclosed that the MIP vector can be a linear nucleic acid vector or a circular nucleic acid vector (col. 12, lines 60-62).  Exemplary MIP vectors in the form of MIP.RHB, MIPse.RHB, and MIPsne.RHB contain a high copy number pUC origin and antibiotic-free RNA-OUT selectable marker (col. 24, lines 32-37; col. 28, lines 47-49; Fig. 1A); and they were produced using bacterial culture (e.g., E. coli DH5α competent cells) of positive mini-prep to inoculate into 100 ml 6% sucrose liquid media and incubate for 16 to 18 hours at 370C, followed by conventional plasmid vector preparing procedure using QIAGEN plasmid MAXI prep kit (col. 25, lines 34-44).  
With the size of the exemplary MIP vector pMIP.RHB of 3.3 kb (Fig. 2H), the location of the pUC origin in the 1217bp-PR (pUC and RNA-OUT) fragment as depicted in Fig. 1A for the MIP vector pMIP.RHB is at least 500 bp from the bpA element of the vector and in the same direction of the bpA element.

    PNG
    media_image4.png
    120
    392
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    121
    387
    media_image5.png
    Greyscale

  Kay et al did not teach explicitly a method for fermentative production of a MIP vector in which an expression cassette insert comprises a homopolymeric sequence comprising at least a poly(A) sequence of about 20 to about 400 adenosine nucleotides and is located at a distance of at least 500 bp from a bacterial origin of replication in the direction of replication.
Before the effective filing date of the present application (08/10/2015), Preiss et al already investigated the functional role of differences in poly(A) tail length, using CAT 15, pIRE.CAT(A)51, pIRE.CAT(A)98 and pIRE.CAT(A)150, and they reported generation of spontaneous deletion mutants during amplification of the plasmids pIRE.CAT(A)98 and pIRE.CAT(A)150 in bacteria (section titled “Plasmid constructs” on page 1329).  Preiss stated clearly “The construct with the (A/T)150 proved too unstable for isolation in pure form but allowed the isolation of another spontaneous deletion clone, pIRE.CAT(A)72” (page 1329, right column, first paragraph). 
Additionally, Dubensky, Jr et al already taught preparation of a recombinant alphavirus vector construct containing a polyA tail of any size that is sufficient to promote stability in the cytoplasm, thereby increasing the efficiency of initiating the viral life cycle, wherein the polyA tail preferably comprises at least 25 adenosine nucleotides, for gene therapy application (see at least Summary of the Invention; particularly col. 14, lines 55-62; issued claims 1-25, especially dependent claims 5 and 17).
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify the teachings of Kay et al by also producing a MIP vector (e.g., MIP.RHB-based) in which an expression cassette insert comprises a homopolymeric sequence comprising at least a poly(A) sequence stretch of about 15-72 identical adenosine nucleotides and is located at a distance of at least 500 bp from a bacterial origin of replication in the direction of replication in a fermentative bacteria method for various applications, in light of the teachings of Priess et al and Dubensky, Jr. et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Preiss et al already constructed plasmid DNAs encoded homopolymeric stretches of various lengths pIRE.CAT(A)15, pIRE.CAT(A)51, pIRE.CAT(A)98 and pIRE.CAT(A)150 to investigate the functional role of differences in poly(A) tail length, using CAT reporter mRNAs with a range of defined poly(A) tail lengths; and found that poly(A) tail elongation increases translational efficiency, particularly under competitive conditions with CAT translation increases steadily between 15 and 98 adenosines.  Moreover, Dubensky, Jr et al also taught successfully preparation of a recombinant alphavirus vector construct containing a polyA tail of any size that is sufficient to promote stability in the cytoplasm, thereby increasing the efficiency of initiating the viral life cycle, wherein the polyA tail preferably comprises at least 25 adenosine nucleotides, for gene therapy application.  Furthermore, please noting that the primary Kay reference also taught explicitly that an expression cassette may also contain sequences necessary for the termination of transcription and for stabilizing the mRNA, such as nucleotide segments transcribed as polyadenylated fragments in the untranslated portion of the mRNA encoding the transgene of interest.

The modified method resulting from the combined teachings of Kay et al, Priess et al and Dubensky, Jr. et al is indistinguishable and encompassed by the claimed method of the present application.  Since the modified method is indistinguishable from the presently claimed method it would also result in an increased yield of the modified DNA plasmid relative to that of a DNA plasmid containing an insert comprising the homopolymeric region comprising at least one poly(A) sequence of about 20 to about 400 adenosine nucleotides that is located less than 500 bp from the origin of replication in the direction of replication, or a DNA plasmid containing an insert comprising the homopolymeric region that is oriented so that the direction of transcription of the insert is opposite to the direction of replication of the origin of replication.  Additionally, it is noted that the “wherein functional clauses” in claims 39-40 do not add any further structural details for the covalently closed circular recombinant DNA molecule and/or any further step/condition for the fermentative method of claim 26.   With respect to claim 43, at least a poly(A) sequence of about 72 identical adenosine nucleotides in an expression cassette of a MIP-RHB-based vector can be thought at least of as comprised of about 3 contiguous homopolymeric regions of 20-adenosine-nucleotide poly(A) sequence. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

s 12 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kay et al (US 9,347,073) in view of Preiss et al (RNA 4:1321-1331, 1998) and Dubensky, Jr. et al (US 5,814,482) as applied to claims 6-7, 9-10, 13-14, 19, 26-27, 39-40 and 42-43 above, and further in view of Williams (US 2010/0184158) and Carnes et al (US 7,943,377).
The teachings of Kay et al, Preiss et al and Dubensky, Jr. et al were presented above.  However, none of the cited references teaches the use of a ccc recombinant DNA molecule (e.g., a MIP plasmid vector) comprising a primosome assembly site in the heavy strand (PAS-BH) (claim 12), and/or a temperature inducible high copy DNA plasmid in a fed-batch fermentation procedure recited in claim 28.
Before the effective filing date of the present application, Williams already taught vector modifications that improve production yield of ccc recombinant DNA molecules such as plasmids (see at least Abstract; Summary of the Invention; particularly paragraphs [0011]-[0012], [0015], [0060]-[0064], [0067], [0070] and Fig. 2).  Williams taught explicitly that by adding one or more components selected from the group consisting of an SV40 enhancer, PAS-BH region, and PAS into a plasmid vector to improve plasmid yield in shake flask and/or fermentation culture.  Williams stated explicitly “It has been surprisingly found that this PAS-BH site improves plasmid yield in subsequent shake flask and/or fermentation culture” (paragraph [0067]).
Additionally, Carnes et al also taught improvements in plasmid DNA production technology to ensure economic feasibility of future DNA vaccines and DNA therapeutics, including fed-batch fermentation strategies combining novel growth and induction phase temperature shifts (see at least Abstract; Disclosure of the Invention; Brief Summary of E. Coli cells are grown at a reduced temperature (e.g., around 300C) during the fed-batch phase, during which growth rate is restricted (e.g., preferred growth rate ranges are u=0.05 to 0.3 per hour, preferably u=0.12 per hour via control nutrient feed), followed by a temperature up-shift (e.g., to approximately 36-450C) and continued growth at elevated temperature in order to accumulate plasmid, whereby the temperature shift and restricted growth rate improves yield and purity of plasmids, and wherein the plasmid contains a ColE1-derived replication origin or a pMB1 replication origin containing the pUC G to A mutation (col. 5, first full paragraph; col. 9, lines 53-63).  
Accordingly, it would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to further modify the combined teachings of Kay et al, Priess et al and Dubensky, Jr. et al by also incorporating at least the PAS-BH region and/or an SV40 enhancer into a modified MIP vector to improve plasmid yield in a fermentation culture and/or utilizing a fed-batch fermentation procedure of Carnes et al to further improve yield and purity of modified MIP vectors with a ColE1-derived replication origin or a pMB1 replication origin containing the pUC G to A mutation, in light of the teachings of Williams and Carnes et al as presented above.
An ordinary skilled artisan would have been motivated to further carry out the above modifications because Williams taught explicitly that by adding one or more components selected from the group consisting of an SV40 enhancer, PAS-BH region, and PAS into a plasmid vector to improve plasmid yield in shake flask and/or fermentation culture; while Carnes et al disclosed successfully a method of fed-E. Coli cells are grown at a reduced temperature (e.g., around 300C) during the fed-batch phase, during which growth rate is restricted (e.g., preferred growth rate ranges are u=0.05 to 0.3 per hour, preferably u=0.12 per hour via control nutrient feed), followed by a temperature up-shift (e.g., to approximately 36-450C) and continued growth at elevated temperature in order to accumulate plasmid, whereby the temperature shift and restricted growth rate improves yield and purity of plasmids, and wherein the plasmid contains a ColE1-derived replication origin or a pMB1 replication origin containing the pUC G to A mutation.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Kay et al, Priess et al, Dubensky, Jr. et al, Williams and Carnes et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Argument
Applicant’s argument related to the above 103 rejections in the Amendment filed on 08/30/2021 (pages 8-10) have been fully considered, but they are respectfully not found persuasive for the reason discussed below. 
Once again, Applicant argued basically since none of the cited Kay, Priess and Dubensky, Jr. teaches or suggests the feature “a homopolymeric Poly(A) sequence that is located at a distance of at least 500bp from a bacterial origin of replication and in the direction of replication”; and thus there is no specific guidance of any kind might result in a construct having an arrangement as claimed.  Applicant argued that the application of inherency to an obviousness rejection is insufficient to form a basis of a prima facie obviousness, and such analysis relies on an impermissible hindsight analysis.  Applicant further argued that the addition of Williams and Carnes does not cure the underlying defects of the combination of Kay, Priess and Dubensky, Jr.
First, since the above rejections were made under 35 U.S.C. 103 none of the cited reference has to teach every limitation of the instant claims.  For example, the primary Kay reference does not have to teach at least the disclosed pMIP.RHB comprising a homopolymeric sequence comprising at least a poly(A) sequence of about 20 to about 400 adenosine nucleotides and is located at a distance of at least 500 bp from the bacterial origin of replication and oriented in the same direction of replication.
Second, the primary Kay reference already taught explicitly at least the exemplary MIP vector pMIP.RHB of 3.3 kb (Fig. 2H) having the location of the pUC origin in the 1217bp-PR (pUC and RNA-OUT) fragment as depicted in Fig. 1A for the MIP vector pMIP.RHB at least 500 bp from the bpA element of the vector and in the same direction of the bpA element.  

    PNG
    media_image4.png
    120
    392
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    121
    387
    media_image5.png
    Greyscale

This is also supported and evidenced by the teachings of Long et al (Biochemistry 23:4828-4837, 1984) disclosing complete sequence of the cDNA for human α1-antitrypsin (hAAT) as well as its human chromosomal DNA sequence in Figure 4 showing exon 3 is 271 nucleotides in size, exon 4 is 148 nucleotides in size and exon 5 is 268 nucleotides in size.  Thus, in contrary Applicant’s argument the Kay reference provides relevant guidance regarding to the presently claimed invention.  As set forth in the above 103 rejection, an ordinary skill in the art would have been motivated to modify the teachings of Kay et al by also producing a MIP vector (e.g., MIP.RHB-based) in which an expression cassette insert comprises a homopolymeric sequence comprising at least a poly(A) sequence stretch of about 15-72 identical adenosine nucleotides and is located at a distance of at least 500 bp from a bacterial origin of replication in the direction of replication in a fermentative bacteria method for various applications, because Preiss et al already constructed plasmid DNAs encoded homopolymeric stretches of various lengths pIRE.CAT(A)15, pIRE.CAT(A)51, pIRE.CAT(A)98 and pIRE.CAT(A)150 to investigate the functional role of differences in poly(A) tail length, using CAT reporter mRNAs with a range of defined poly(A) tail lengths; and found that poly(A) tail elongation increases translational efficiency, particularly under competitive conditions with CAT translation increases steadily between 15 and 98 adenosines.  Moreover, Dubensky, Jr et al also taught successfully preparation of a recombinant alphavirus vector construct containing a polyA tail of any size that is sufficient to promote stability in the cytoplasm, thereby increasing the efficiency of initiating the viral life cycle, wherein the polyA tail preferably comprises at least 25 adenosine nucleotides, for gene therapy application.  Furthermore, please noting that the primary Kay reference also taught explicitly that an expression cassette may also contain sequences necessary for the termination of transcription and for stabilizing the mRNA, such as nucleotide segments transcribed as polyadenylated fragments in the untranslated portion of the mRNA encoding the transgene of interest; and various promoters may be used such as the RSV promoter, the CMV IE1 promoter, the SV40 promoter, as well as the GAPDH promoter and the actin promoter which are RNA polymerase promoters.   Thus, the modified method resulting from the combined teachings of Kay et al, Priess et al and Dubensky, Jr. is indistinguishable and encompassed by the presently claimed method.  Since the modified method is indistinguishable from the presently claimed method, it would also result in an increased yield of the modified DNA plasmid relative to that of a DNA plasmid containing an insert comprising the homopolymeric region comprising at least one poly(A) sequence of about 20 to about 400 adenosine nucleotides that is located less than 500 bp from the origin of replication in the direction of replication, or a DNA plasmid containing an insert comprising the homopolymeric region that is oriented so that the direction of transcription of the insert is opposite to the direction of replication of the origin of replication.  Thus, the examiner has provided a basis in fact and/or technical reasoning to reasonably support the determination of the allegedly inherent characteristics necessarily flows from the teachings of the applied prior art.  Additionally, it is noted that the “wherein functional clauses” in claims 39-40 do 
Third, regardless whether or not that Kay, Preiss and Dubensky, Jr. recognized that the position and orientation of homopolymeric sequence might affect plasmid production, the modified MIP vector (e.g., MIP.RHB-based) resulting from the combined teachings of Kay, Preiss, and Dubensky, Jr. is indistinguishable from the covalently closed circular recombinant DNA molecule used in the claimed method.  Please, also note that where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. See In re Ludtke. Whether the rejection is based on "inherency" under 35 USC 102, or "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).
Fourth, as for Applicant’s implied impermissible hindsight reconstruction, Examiner would like to recite a paragraph from in re Oetiker, 977, F.2d 1443, 1448 (Fed. Cir. 1992).
"[T]here must be some teaching, reason, suggestion, or motivation found "in the prior art" or "in the prior art references" to make a combination to render an invention obvious within the meaning of 35 U.S.C. 103 (1998).  Similar language appears in a number of opinions and if taken literally would mean that an invention cannot be held to have been obvious unless something specific in a prior art reference would lead an inventor to combine the teachings therein with another piece of prior art.  This restrictive understanding of the concept of obviousness is clearly wrong….  While there must be some teaching, reason, suggestion, or motivation to combine existing elements to produce the claimed device, it is not necessary that the cited references or prior art specifically suggest making the combination….  In sum, it is off the mark for litigants to argue, as many do, that an invention cannot be held to have been obvious unless a suggestion to combine the prior art teachings is found in a specific reference."

In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Fifth, with respect to any robust and surprising yields for plasmids P1140-AF2 and P1140-K2 they must be commensurate with the scope of the claims.  The claims under rejection are not necessarily limited to a method for fermentative production of plasmids P1140-AF2 and P1140-K2 in an E. Coli bacterium.
Sixth, Williams and Carnes were cited to supplement the combined teachings of Kay, Preiss and Dubensky, Jr. primarily for the limitations recited in dependent claims 12 and 28.

Examiner’s Remark
The prior art does not teach or fairly suggest a method for fermentative production of a covalently closed recombinant DNA molecule in the form of a plasmid comprising the elected sequence of SEQ ID NO: 5 (2,284-basepair nucleotide sequence).  The non-elected species sequence of SEQ ID NO: 4 is not rejoined until all other examined claims are free of rejections.
Conclusions
 	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.

/QUANG NGUYEN/Primary Examiner, Art Unit 1633